United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4123
                                   ___________

Lenora Polk Watson, for Bobby         *
J. Watson,                            *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas
                                      *
Kenneth S. Apfel, Commissioner of     *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
             Appellee.                *
                                 ___________

                          Submitted: January 4, 1999
                              Filed: January 13, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Lenora Polk Watson, on behalf of her minor son, Bobby J. Watson, appeals from
the final judgment entered in the District Court1 for the Eastern District of Arkansas



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
granting summary judgment to the Commissioner and affirming the Commissioner&s
decision to deny Bobby Supplemental Security Income benefits. After carefully
reviewing the record and the parties& submissions, we conclude that substantial
evidence on the record as a whole supports the Commissioner&s decision. Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-